31 So.3d 841 (2010)
Ronald Allen HITT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-5983.
District Court of Appeal of Florida, First District.
February 24, 2010.
Rehearing Denied April 6, 2010.
Ronald Allen Hitt, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Lacayo, 8 So.3d 385 (Fla. 3d DCA 2009) (holding that section 948.30(3), Florida Statutes, requiring a probationer who is designated a sexual predator to be subjected to electronic monitoring was not limited to probation imposed for sexual offenses).
VAN NORTWICK, LEWIS, and ROWE, JJ., concur.